UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4458



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO   CASTILLO   ALONSO,     a/k/a   Antonio
Castillo,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:06-cr-00241-WLO)


Submitted:   November 20, 2007           Decided:   November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, P.A., Durham, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio   Castillo   Alonso    entered     an   Alford*   plea   to

possession with intent to distribute cocaine hydrochloride, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) (2000).                      The

district court sentenced Alonso to 65 months’ imprisonment, five

years    of   supervised    release,   and   ordered     payment   of    a   $100

statutory assessment.         On appeal, Alonso asserts error in the

district court’s acceptance of his Alford plea, contending that the

evidence of his guilt was not “overwhelming” and claiming the court

should have conducted an evidentiary hearing on his objection to

the presentence report.       We find no merit to his appeal.

              We review for abuse of discretion the district court’s

finding that a factual basis exists to support an Alford plea.

United States v. Morrow, 914 F.2d 608, 611 (4th Cir. 1990).                    Our

review of the record reveals that the prosecutor filed a written

summary and orally proffered a statement of facts in support of the

Alford plea, and responded to questions from the district court

during Alonso’s Fed. R. Crim. P. 11 hearing.                  In addition, the

district court accepted Alonso’s Alford plea following a thorough

Rule 11 colloquy.        Alonso’s challenges to the presentence report

related to his continued claim of innocence, rather to any issue

that had any impact on the calculation of his advisory guidelines

range,    and    the    district   court    adequately    resolved      Alonso’s


     *
        See North Carolina v. Alford, 400 U.S. 25 (1970).

                                     - 2 -
challenges   to   the   presentence   report   when   it   adopted   the

presentence report for purposes of determining the guidelines

range.

          We therefore affirm Alonso’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -